                                                                                   FILED
                                                                            U S OiSTRiCT COURT
                                                                             ■ AUGUSTA DIV.
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGI^q                                 11*^8
                                     DUBLIN DIVISION


                                                                          CLERKwi
                                               •k
                                                                                SO.OIST. OF GA.
MICHAEL SURINE,
                                               ■k

                                               ■k
        Plaintiff,
                                               •k

                                               •k
        V.                                                  CV    319-040
                                               k

                                               k
BRITT PARRISH AUTOMOTIVE, LLC,
                                               k

                                               k
        Defendant.




                                        ORDER




        On   March     3,    2020,    the    parties        filed    a    "Stipulation         of

Dismissal"       signed by both parties.                  Upon due   consideration,           the

Court    finds    that      dismissal   is   appropriate under             Federal     Rule    of

Civil Procedure 41(a) (1) .           IT IS THEREFORE ORDERED that Plaintiff's

claims against Defendant are DISMISSED WITH PREJUDICE.                               The Clerk

is   directed     to     CLOSE   this   case        and    TERMINATE      all    motions      and


deadlines.       The parties shall bear their own cost:

        ORDER ENTERED at Augusta,            Georgia,        this    /          day of March,

2020.




                                                    UNITED       STATES   DISTRICT     JUDGE
